Title: From George Washington to Major General Benjamin Lincoln, 26 July 1780
From: Washington, George
To: Lincoln, Benjamin


					
						Dear Sir
						Head Quarters [Preakness, N.J.] July 26th 1780
					
					I transmit you the inclosed letter from Sir Henry Clinton in answer to your’s of the 5th Instant. I am exceedingly sorry to find that he seems to involve your Exchange with that of the Southern Army & to make it depend upon it. At this time, for the reasons I mentioned to you, & others which will readily occur, an Exchange of privates could not possibly be gone into with the least degree of policy—and under any circumstances of an extensive exchange, the release of the Officers on Long Island, who have been so long in captivity, must be first attended to. If you think a personal interview between you and Major General Phillips may conduce in the smallest degree to your own liberation, I shall be happy to promote it, as far as it can depend on me. Wishing

you health & happiness I am, Dear Sir Your most Obedt & Affectionate humbe servt
					
						Go: Washington
					
				